Case 1:20-cv-20078-RNS Document 24 Entered on FLSD Docket 08/24/2020 Page 1 of 3



                                 UNITED STATES DISTRICT COURT FOR
                                 THE SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO. 1:20-cv-20078-RNS

      MARIA DOLORES CANTO MARTI, as
      personal representative of the Estates of
      Dolores Marti Mercade and Fernando Canto
      Bory,

            Plaintiff,

      v.

      IBEROSTAR HOTELES Y
      APARTAMENTOS, S.L., a Spanish limited
      liability company,

            Defendant.

      ____________________________________/


                                      DEFENDANT’S STATUS REPORT

           Defendant IBEROSTAR HOTELES Y APARTAMENTOS, S.L.U. (“Iberostar”) submits1

  this status report pursuant to this Court’s Order Granting Defendant’s Motion to Stay Proceedings

  dated April 24, 2020 (D.E. 17), directing Defendant to submit status reports every 30 days on its

  request for authorization to the European Union Commission. Defendant states as follows:

           1.       Since the last update filed on July 23, 2020, Iberostar continues to await a decision

  on its application for authorization to the European Commission to respond to the Complaint in

  this action which was filed with the European Commission on April 15, 2020 (the “Application”).

  Defendant’s Motion to Stay, ¶ 2. (D.E. 16).




  1 Iberostar reserves all its rights and will move to dismiss based on its Rule 12 defenses when it receives authorization
  to do so from the European Commission.
Case 1:20-cv-20078-RNS Document 24 Entered on FLSD Docket 08/24/2020 Page 2 of 3



         2.       The European Commission acknowledged receipt of Defendant’s Application on

  May 19, 2020.

         3.       On June 15, 2020, Iberostar requested the European Commission to provide an

  update on the status of the Application.

         4.       On June 22, 2020, the European Commission confirmed that it is “currently

  assessing [Defendant’s] application,” and that the Commission does “[its] utmost to ensure that a

  decision is taken in due course.”

         5.       As reported in Defendant’s Response to Plaintiff’s Motion to Lift Stay (D.E. 22),

  on August 10, 2020, the European Commission informed Iberostar regarding the procedures

  involved in the consideration of the pending Application.       They explained that it requires

  “extensive consultation of both the Commission’s services and Member States’ authorities.”

         6.       Defendant will keep this Court duly updated of any developments on the request

  for authorization from the European Commission.

  Filed this 24th of August, 2020.

                                                      Respectfully Submitted,

                                                      Counsel for Iberostar

                                                      HOLLAND & KNIGHT LLP
                                                      701 Brickell Avenue
                                                      Suite 3300
                                                      Miami, Florida 33131
                                                      Telephone: (305) 374-8500
                                                      Facsimile: (305) 789-7799
                                                      Email: adolfo.jimenez@hklaw.com
                                                      Email: katharine.menendez@hklaw.com

                                                      By: /s/Adolfo E. Jiménez
                                                      Adolfo E. Jiménez
                                                      Fla. Bar No. 869295




                                                  2
Case 1:20-cv-20078-RNS Document 24 Entered on FLSD Docket 08/24/2020 Page 3 of 3



                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on August 24, 2020, a true and correct copy of DEFENDANT’S

   STATUS REPORT was filed with the Clerk of Court using the CM/ECF system which will send

   a notification of the filing to all counsel and parties of record.



                                                          /s/ Adolfo E. Jiménez
                                                          Adolfo E. Jiménez




  #77932212_v1



                                                     3
